                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MARCOS ARAGON,

       Petitioner,

v.                                                             CV No. 18-190 KWR/CG

FNU BOWEN, et al,

       Respondents.


                     ORDER EXTENDING SHOW-CAUSE DEADLINE

       THIS MATTER is before the Court on Marcos Aragon’s Motion for Extension of

Time, (Doc. 18). In his Motion, Mr. Aragon seeks a 90-day extension of the deadline to

file a show-cause response regarding the timeliness of his 28 U.S.C. § 2254 petition.

The current show-cause deadline is April 19, 2020. Mr. Aragon represents he has

limited access to the law library and needs time to obtain copies of his state court

docket sheet. The Court finds good cause to grant an extension, but 90 days is

excessive. The Court will therefore grant the Motion, in part, and extend the response

deadline to May 28, 2020 (i.e., 70 days from entry of the Order to Show Cause).

       IT IS THEREFORE ORDERED that the Motion for Extension of Time, (Doc. 18),

is GRANTED IN PART, and the deadline to respond to the March 19, 2020 Order to

Show Cause is extended through May 28, 2020.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
